NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-3692-15T1

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

SUI KAM TUNG, a/k/a
TONY TUNG,

     Defendant-Appellant.
_____________________________

           Argued February 27, 2019 – Decided June 28, 2019

           Before Judges Koblitz, Currier and Mayer.

           On appeal from the Superior Court of New Jersey, Law
           Division, Bergen County, Indictment No. 13-06-0793.

           Daniel S. Rockoff, Assistant Deputy Public Defender,
           argued the cause for appellant (Joseph E. Krakora,
           Public Defender, attorney; Daniel S. Rockoff, of
           counsel and on the briefs).

           Ian C. Kennedy, Special Deputy Attorney
           General/Acting Assistant Prosecutor, argued the cause
           for respondent (Dennis Calo, Acting Bergen County
           Prosecutor, attorney; Ian C. Kennedy, of counsel and
           on the brief).

     The opinion of the court was delivered by

KOBLITZ, P.J.A.D.
      After a jury trial, defendant Sui Kam Tung appeals from the March 31,

2016 convictions for murder of his estranged wife's lover and related charges.

Defendant argues that the trial court erred in allowing (1) evidence of his

invocation of the right to counsel, (2) references to his refusal to consent to a

search of his computer and car, and (3) testimony by the interrogating officer

that he knew defendant was lying. We agree that these three issues combine to

undermine the integrity of the verdict and reverse.

      The jury found defendant guilty of first-degree murder, N.J.S.A. 2C:11-

3(a)(1) and (2); second-degree aggravated arson, N.J.S.A. 2C:17-1(a)(2);

second-degree possession of a weapon with unlawful purpose, N.J.S.A. 2C:39-

4(a); second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b);

second-degree desecration of human remains, N.J.S.A. 2C:22-1(a)(2); third-

degree hindering by way of concealment or destruction of evidence, N.J.S.A.

2C:29-3(b)(1); fourth-degree tampering by destroying computer data, N.J.S.A.

2C:28-6(1); and fourth-degree stalking, N.J.S.A. 2C:12-10(b).1




1
   The jury found defendant not guilty of second-degree burglary, N.J.S.A.
2C:18-2; first-degree felony murder during a burglary, N.J.S.A. 2C:11-3(a)(3);
and first-degree felony murder during an act of arson, N.J.S.A. 2C:11-3(a)(3).


                                                                        A-3692-15T1
                                       2
        The court sentenced defendant for murder to a life term, subject to more

than sixty-three years of parole ineligibility under the No Early Release Act,

N.J.S.A. 2C:43-7.2. He received a consecutive ten-year term with a five-year

parole disqualifier for aggravated arson.      The remaining convictions either

merged or the court sentenced defendant to concurrent terms.

                  I. The March 6, 2011 Murder and Prior Events

        Robert Cantor was shot in the back of the head while in his home in

Teaneck, New Jersey. His body was placed on the bed in the basement bedroom,

doused with an accelerant, and set on fire. Defendant was the estranged husband

of Cantor's girlfriend, S.,2 and was the only suspect considered by the police.

        S. and Cantor had sexual relations for the first time in February 2010, in

the basement bedroom of Cantor's home. Defendant acknowledged to the police

that he found out about the affair between Cantor and S. through their email

exchanges he downloaded from S.'s computer. A computer expert who searched

defendant's computer found 299 saved emails between Cantor and S. In early

2010, defendant, who owned a computer store, installed software on his wife's

laptop that enabled him to record her exact keystrokes. Defendant also created

an email address and sent anonymous emails to Cantor.


2
    We use an initial to preserve the confidentiality of defendant's wife.
                                                                             A-3692-15T1
                                          3
      On the night of February 16, 2010, S. told defendant she was aware that

he knew about her and Cantor. Defendant asked S. where she and Cantor had

slept together, and she told him it was in a basement bedroom of Cantor's house.

Defendant told her not to see Cantor.

      On February 18, defendant told S. he was going to take $2000 from their

savings to buy a gun "to protect you and the kids and myself." Their bank

statement showed a cash withdrawal for $2000. Later that day, defendant

showed her a black handgun. Defendant told the police he showed S. a friend's

gun, a "small Beretta," during this time period. He said he gave it back to his

friend.

      In March 2010, defendant's wife and daughters moved out of the marital

apartment. In the spring of 2010, defendant went to Cantor's home in Teaneck

three times. Defendant told the police that on the first occasion, they sat in the

living room and spoke for about three hours. Defendant told Cantor, "I want

you to stop seeing my wife." During this first meeting, defendant said he and

Cantor went "down in the basement . . . [b]ecause from the e-mails, I wanted to




                                                                         A-3692-15T1
                                        4
know where they actually have relationship."3 S. testified Cantor had told her

of this three-hour visit.

      Defendant said the second time he went to Cantor's house was about a

month later and their conversation was brief. The third time defendant went to

speak to Cantor, Cantor was on his way to work and did not let defendant into

the house.

      S. testified that defendant liked to go to shooting ranges. Defendant's

friend who lived in Texas testified that in early November 2010, defendant

called him and asked him "to possibly get him a magazine for a Walther PPX"

handgun. The friend did not supply the magazine and defendant said it was "no

big deal."

      On March 3, 2011, S. served defendant with divorce papers. Defendant

told the police he intended to raise the grounds of adultery and put both Cantor

and S. "on the stand."

      Defendant spent Sunday, March 6, the day of the murder, with his

youngest daughter.       At about 8:00 p.m., defendant took her back to S.'s

apartment and spent about twenty minutes with all three of his daughters. The


3
  Although an American citizen, defendant was born in China and English is
not his first language. We have not edited his statements, nor those of the police
officers.
                                                                         A-3692-15T1
                                        5
middle child told defendant she met "a guy named Robbie" who was "mommy's

friend" when she went to the museum with S. that day. Cantor had never before

met any of defendant's children. Defendant told the police he was not angry

because "[i]t was bound to happen."

      At approximately 11:30 p.m. on March 6, neighbors saw a fire at Cantor's

home. His body was found in the basement. He had been shot in the back of

the head and died before the fire was started. The police found a 380-caliber

shell casing in the basement, under the bed. The 380-caliber gun for which

defendant had asked his friend to procure a magazine in November 2010 could

be loaded and fired without a magazine.

                           II. Defendant's Statement

      On March 7, 2011, Bergen County Prosecutor's Office Detective James

Brazofsky and Teaneck Detective Mark Fisco interviewed defendant at a New

York City police station. Brazofsky used a small digital voice recorder because

"[t]he 23rd Precinct did not have audio and video recording capabilities ."

      Defendant said that on March 6, after he dropped his daughter off with S.,

he returned to his apartment, had two or three beers, read emails, read books,

and washed dishes and "[t]hat took about an hour and a half, two hours." At

about 1:00 a.m., he went to a store and bought some beer. A store clerk later


                                                                         A-3692-15T1
                                       6
confirmed that defendant bought beer between 1:00 and 2:00 a.m. on March 7,

2011. He repeatedly denied going anywhere else that night and said he did not

leave Manhattan. Defendant acknowledged that he learned of the relationship

between S. and Cantor by placing software on her laptop. Fisco continued to

question defendant:

            There was a situation that happened last night. Okay.
            And I believe that you left, at some point you left New
            York City and you traveled into New Jersey last night.
            Okay. And I -- I want you to be honest with us.

            [DETECTIVE] FISCO: It's very important that you be
            honest with us here, Tony. All right? I think some
            things you have been honest with us about, other things
            you may have left out and not been so honest about.
            Tell us about Jersey last night.

            A: I was, uh (inaudible). I was --

            Q: I -- I don't think you were home all night last night.

            DETECTIVE FISCO: What time were you in Jersey
            last night?

            A: Why would I be in Jersey? What time was I in
            Jersey? What are we talking about here?

      Brazofsky repeated that he believed defendant "went over there" the night

before and that he was acting under the emotional stress of the divorce and

financial troubles, and he suggested that cell phone records, EZ Pass records, or

other electronic surveillance would show defendant had traveled to New Jersey.

                                                                        A-3692-15T1
                                        7
      Brazofsky asked:

             Q: Okay. Let me ask you this: Would you allow us,
             um, to have a computer forensic examiner look at your
             activity last night on the computer from, say, I don't
             know, 5:00 p.m. to, I don't know, 7:00 a.m. this
             morning? Just to look for activity, not to search
             through your personal stuff or anything like that. Just
             to look at the activity on the computer to see if --

             A: I think I would speak to my lawyer about that first.

             Q: Okay. That's fine. You could do that.

      Brazofsky also asked for consent to search defendant's car, stating, "My

goal is, if you didn't do anything last night, then there shouldn't be any evidence

related to the incident last night in -- in your car, basically."        Defendant

responded repeatedly that he wanted to consult his attorney first before agreeing

to either search.

      Brazofsky suggested that cell phone records could show defendant went

to New Jersey and defendant acknowledged that "certain records don't lie" and

that "I can't argue against" that sort of evidence. Brazofsky then asked defendant

to admit he was in New Jersey, saying in part:

             Can you be honest with me and tell me where you were
             last night? Cause I'm telling you, I could see it in your
             face, and I can see it in the way you're sitting there, I
             can see that you're not -- you're not at home last night.
             Something happened and you did something that you're
             sorry about. I can see it in your eyes. Okay.

                                                                           A-3692-15T1
                                        8
        Brazofsky suggested that defendant was "pushed . . . over the edge" when

he learned that Cantor had contact with his daughter. Brazofsky again told

defendant, "[Y]ou went there last night. Okay. I know you did. I believe you

did."

        Brazofsky again asked to search defendant's computer:

              Um, why before -- and you have every right to say no,
              but I just wanna ask you for your reason why you said
              no. Why would -- if you had nothing to hide, that you
              weren't in New Jersey last night, why wouldn't you let
              me look at your computer to say, oh, my gosh, look, he
              was home? Why would -- why wouldn't you let me go
              to your computer just for the period of time that this
              incident took place to see if you were on the computer?

        Brazofsky stated that "[i]t's only a matter of time" before "things come

together," and defendant commented, "You need to prove it." Brazofsky then

stated:

              I'll be honest with you, Tony. You -- you don't -- you
              don't have any of the reactions of a person who's telling
              me the truth. All right? I been doing this for [fifteen]
              years.

        Brazofsky again stated:

              Do I believe that you were over there? Yeah, I believe
              you went over there, cause when I asked you a question
              before, you answered them like a person who's not
              being truthful. Cause I told you what my answer would
              have been. Jim, did you leave your house last night


                                                                          A-3692-15T1
                                         9
            after you put your kids to bed? No. I didn't go
            anywhere. I know for a fact I didn't go anywhere.

            A: Um.

            Q: Okay. You can look at my computer. You can look
            at my phone. You can talk to my kids. I -- you can talk
            to my neighbors. I don't care, cause I know I wasn't
            there. You didn't say that once. Not -- you still haven't
            said that. Okay. That's why I don't believe you're being
            truthful, okay?

      The interview was terminated when defendant asked to call his lawyer.

                              III. The Investigation

      The police collected video evidence contradicting defendant's claim that

he was home all night except for purchasing beer. Footage from cameras located

near defendant's apartment showed defendant parking his car at about 10:10

p.m., and walking in the direction of his apartment. About twenty minutes later,

the footage showed him leaving the apartment, and going out of view at about

10:40 p.m., not in the direction of his apartment.

      On March 8, 2011, after obtaining a search warrant for defendant's

apartment, the police seized defendant's desktop computer. A computer expert

testified that, on March 6, 2011, all activity, whether generated by a user or the

operating system, stopped on the computer at 9:48 p.m. Computer activity




                                                                         A-3692-15T1
                                       10
began again on March 7 at 1:11 a.m. At 2:00 a.m., a user launched a program

that permanently deleted a large number of files from defendant's computer.

      The police searched defendant's computer store. Among other items, they

found handwritten notes that included the name of Cantor's wife, her work

address and job title as well as Cantor's name, cell phone number, and two email

addresses. The police also seized email correspondence between S. and Cantor,

"a folder with assorted information on" S. and Cantor, and Google Map

directions from Cantor's home in Teaneck to the apartment S. moved into, with

a date of April 12, 2010. In addition, the police found S.'s cell phone bill dated

March 5, 2010, with calls to Cantor's cell phone highlighted.

      The State presented no direct evidence that defendant left Manhattan on

the night of the murder.

                   IV. Use of Defendant's Statement at Trial

      Defendant unsuccessfully moved pretrial to exclude his March 7, 2011,

statement on the grounds that his agreement to speak to Brazofsky and Fisco

without counsel present was not a knowing and voluntary waiver of his rights

under Miranda v. Arizona, 384 U.S. 436, 473-74 (1966). Defendant did not

thereafter seek to exclude any portion of his statement as inadmissible, and the

entire statement was transcribed for and played to the jury.


                                                                         A-3692-15T1
                                       11
      In his opening statement, the prosecutor asked the jury to "pay very, very,

very careful attention to the statement of the defendant . . . ." He said, "Please,

pay very careful attention to not just what he says but how he says what he says

and why he says what he says. How he says it. Please."

      At trial, Brazofsky testified at length about the statement and

acknowledged that defendant was the prime suspect at the time he was

questioned. Brazofsky testified that he had been assigned to "the polygraph

unit" as a polygraph examiner for the last ten years.

      Brazofsky acknowledged that defendant had been interrogated as opposed

to interviewed, noting that standard practice was to Mirandize a person "[a]t any

point where you are questioning a suspect with the intention of obtaining a

confession."

      Before the jury heard the audio playback, Brazofsky summarized the

entire interrogation, including a number of the answers defendant gave in his

statement and Brazofsky's interpretation of those responses. As detailed below,

defense counsel largely did not object to Brazofsky's commentary. On a few

occasions, the trial court sustained a defense objection to Brazofsky's testimony

as "opinion," but some rulings were less clear and no limiting instruction was

provided.


                                                                          A-3692-15T1
                                       12
Brazofsky testified:

      I asked him if [S] had been dating anyone or had a
      boyfriend. And his first response to me was, you'd have
      to ask her. Based upon our -- my information base from
      the beginning of this case, obviously he wasn't being
      truthful when he answered that question.

      [DEFENSE COUNSEL]: Objection, your Honor.
      That's an opinion of the officer.

      THE COURT: I'll sustain the characterization. You
      can rephrase it.

      [PROSECUTOR]: No disagreement with counsel.

Shortly thereafter, Brazofsky testified:

      When I asked him about whether or not he left
      Manhattan at any point, his response -- he paused,
      looked at me, didn't answer right away, and said, no. In
      that fashion. I thought the answer was odd. It wasn't a
      --

      [DEFENSE COUNSEL]:              Objection, your Honor.
      Again, opinion.

      THE COURT: All right.

      [PROSECUTOR]: I think he can at least give the jury
      his reaction. He can be cross-examined.

      [DEFENSE COUNSEL]: It's still an opinion.

      THE COURT: He answered it. Next question.




                                                                 A-3692-15T1
                                 13
      Brazofsky explained that after a break in the interview, "we were more,

not confrontational, but more direct in our questions." Brazofsky said he told

defendant he "did not believe what he was telling us," but he believed defendant

went to Teaneck to confront Cantor. Brazofsky elaborated:

            And I asked him at certain points during this period of
            the interview if I would see him on any of these checks,
            whether it be a traffic camera showing his, you know,
            face walking by, or his cell phone not being in
            Manhattan, or his, you know, his likeness being on a
            surveillance camera. His responses were not denials.
            They were very vague. Things like, I believe he said,
            "I hope not," "shouldn't be," things like that. Never
            once did he say, no, absolutely not, I was home all
            night, you won't see me on any camera or anywhere
            else.

      Brazofsky testified that defendant refused consent to search his computer,

saying "words to the effect of, I think I'd talk to my lawyer first." He told the

jury, "I just reinforced that, you know, you understand if you are home on the

computer when this incident happened, that . . . would clear you as a suspect in

this case. And he still declined to allow us to look at the computer." Brazofsky

also testified that he asked for defendant's consent to search his vehicle, but

defendant again said he would want to speak to a lawyer first. After another

break in the interview, Brazofsky "again confronted [defendant] with the fact




                                                                        A-3692-15T1
                                      14
that I did not believe he was being truthful. That I believe he went to New

Jersey."

      Brazofsky repeatedly explained to the jury that he "continued to confront

him with the fact that I didn't believe he was home all night. I felt he went to

Mr. Cantor's house. I felt there was an argument . . . . that somehow got out of

control." When he told defendant the police would be looking for surveillance

camera footage and things like that, defendant "continued to be evasive with his

answers and say things like, 'I hope not,' 'shouldn't be.' Things of that nature."

      Brazofsky said, "I believe at this point I asked him again if he was going

to be truthful and tell us about going to New Jersey." Brazofsky again asked to

search defendant's computer. "I informed him that, you know, activity on the

computer would eliminate him as a suspect, and his response was, he did not

want me to -- he was not giving me permission to look at the computer, 'so that's

not another nail in my coffin.' was his response."

      Later, the following exchange occurred:

            Q. I think you were at this point in your testimony
            where you stated that you, again, began to confront Mr.
            Tung; that you told Mr. Tung that you did not feel he
            was being truthful and that you believed he was in New
            Jersey that Sunday evening. Correct?

            A. That's correct.


                                                                          A-3692-15T1
                                       15
Q. All right. At this time does he make any request of
you?

A. He does. Just so I can explain, as we start to
confront him and we start to explain to him that
evidence is starting to come in and pile up and that he
needs to be truthful with us so that we can understand
what his intentions were, whether he went over there to
hurt someone or just went over there to have a
conversation with Rob Cantor and then a fight
happened, where it was an unplanned, you know,
spontaneous incident.

I speak, and at this point you'll hear it in the audio for
a good period of time where he doesn't respond. He
doesn't really say anything. He just sits there and
listens to me. And I tell him that I don't believe he's a
bad guy. I believe he's trying to protect his children.

      ....

What I'm trying to do is get him to admit he did go over
there, because he went over there just to speak to
Robbie, just like he did the other times. That he didn't
go over there with intentions to hurt him. It gives a
person who's not being truthful a more palatable or less
serious explanation of why they went to a house and
why this happened.

So during this portion, I'm speaking a lot, and Tony
Tung is just sitting there staring at me.

      ....

All of a sudden, he looks up and says, I need to use the
bathroom. And the question just prior to that was, tell
us about going to New Jersey or tell us about last night,


                                                             A-3692-15T1
                           16
             why you went to New Jersey. And he realizes at that
             point that he can't answer that question.

             [DEFENSE COUNSEL]:              Objection, your Honor.
             That's --

             THE COURT: All right, I'll sustain as to --

             Q. Does he say he can't answer that question?

             A. I believe he does. Right after that.

             Q. Did you write it in your report?

             A. Yes.

             [DEFENSE COUNSEL]: That's fine, Judge, but not
             opinion. The statement is fine.

             [PROSECUTOR]: Agreed.

             A. He actually says, "I would like to go to the
             bathroom." And it was either myself or Detective Fisco
             said, "Can you just answer that one question, that last
             question?" And his words were, "No, I can't answer
             that now."

      After defendant used the bathroom, Brazofsky "continued to confront him.

That he's not being truthful with us." Brazofsky said that, after a few more

minutes, defendant asked to call a lawyer and the interview stopped.

      At that point in the trial, each juror received a copy of the transcript of the

statement to follow along.       The prosecutor, without objection, instructed

Brazofsky:

                                                                            A-3692-15T1
                                        17
            Now, Detective, I'm going to ask you to begin playing
            the subject recording, if you would. And during the
            course of the recitation of this particular recording, if
            there are points at which you need to stop the recording
            to explain a particular piece of testimony as it is
            received, please feel free to do so. And we will stop the
            recording at that point, have your comments, and then
            continue with the recording.

      During the playback of the statement, Brazofsky periodically offered

comments, some of which addressed defendant's demeanor during questioning,

but others addressed the quality of defendant's answers or his refusal to consent

to searches. Without prompting or a question from the prosecutor, Brazofsky

added that defendant has visited Cantor's home four times, which would include

the night of the murder:

            A. Where I ask Mr. Tung, "Is she dating anybody?" At
            this point he doesn't answer. He obviously knows. He's
            been to Mr. Cantor's house at least three times at this
            point. Four times. And he -- he's very vague with his
            answer. When I follow up with that, he again says, "I'm
            assuming," and still doesn't give me the information.
            It's almost as though he's --

            [DEFENSE COUNSEL]: Judge, it's opinion again.

            THE COURT: All right.

            [DEFENSE COUNSEL]:             The words speak for
            themselves.

            [PROSECUTOR]: The context is also important.


                                                                        A-3692-15T1
                                      18
            THE COURT: But let's not give opinions on it, because
            they are hearing the tape.

      After the part of defendant's statement where he said he went to Cantor's

house because he "found out something," the playback paused and Brazofsky

stated, again without being prompted by a question from the prosecutor:

            When I asked him this question, he answers, "Well, I
            know where he was working. I found out something."
            He pauses and doesn't -- he never says at this point how
            he found it out or where he found it out. He still hasn't
            disclosed the use of the [software] on the laptop . . . that
            he got his identity and his e-mail from the e-mail
            account used by [S]. But you can tell he's thinking
            about -- when he pauses, he's not answering --

At that point, the trial judge sustained the defense objection to Brazofsky

testifying as to what defendant was thinking.

      Towards the end of the day, Brazofsky stopped the playback, and said,

again unprompted by any question from the prosecutor:

            I go over the part with him about the computer. And,
            as I'm detailing how we would search or what we would
            look at on the computer, he starts -- Tony Tung starts
            getting nervous. He's looking at me. He's clearly upset
            by this line of questioning. And when I explained to
            him how it could be beneficial if someone was on the
            computer at a certain time when an incident happened
            [fifteen] miles away at that exact moment, that that
            could be important evidence, he again declined to allow
            any search of his computer. And he --



                                                                           A-3692-15T1
                                       19
           [DEFENSE COUNSEL]: Objection, your Honor.
           That's his right to object to it.

           [PROSECUTOR]: That's fine. But that's the statement.
           That's what Mr. Tung chose to do.

           THE COURT: I'll allow it.

           A. And then I went on a little bit further and, you know,
           I explained to him that there were other people being
           interviewed. And he mentions that he's the prime
           suspect. And I explained to him that, you know, if he
           were to do my job, who would he -- you know, who
           would he interview? Who would he put in the list of
           suspects? And the only person he answered was "Me."
           He didn't say anybody else.

     When trial resumed two days later, Brazofsky was asked to explain a

portion of the statement. Brazofsky responded:

           We are at the point where I've begun to confront Mr.
           Tung on the fact that he's not being truthful about his
           whereabouts. This is the point where his demeanor has
           changed. He's starting to chain smoke and shift around
           in his seat.

     Brazofsky was asked to describe what happened when Detective Fisco

asked defendant: "Did you go home first or did you go right after you dropped

your daughter off into Teaneck?" Brazofsky stated:

           This was another point where Mr. Tung, his demeanor
           completely changed. He just basically sat there, stared
           at the floor. And he would look up, would look at
           Detective Fisco and I, and just was completely
           unresponsive. Never answered the question. I believe

                                                                       A-3692-15T1
                                     20
            he was asked two or three times, tell us about last night
            in Teaneck. And then there's just silence. Detective
            Fisco asks again, did you -- you left after you dropped
            your daughter off? And he just sits there and stares at
            us and, again, looks at the ground. He starts to just --
            kind of slouches forward in his chair.

            And then the last point in time where Detective Fisco
            says, "Did you go home first or did you go right after
            you dropped off your daughter," I think it's like over ten
            seconds of just complete silence, where he can't answer,
            doesn't answer the question.

            And then he asks to use the bathroom so that he cannot
            answer that question and stop --

            [DEFENSE COUNSEL]: Objection, you Honor.

            THE COURT: I'll sustain it.

      The prosecutor, in his closing, asked the jury to "[r]emember the vague

answers that [defendant] gives." The prosecutor also made several references

to defendant's "lie[s]" to the police in the statement. After reviewing the video

footage near defendant's apartment, the prosecutor said that "we now know that"

defendant's statement that he stayed home all night "is a lie" because "[h]e is out

and about and off the grid" at 10:40 p.m.

      The prosecutor said Brazofsky told defendant that if it were Brazofsky

being questioned, his responses would have been clear and unequivocal. The

prosecutor remarked, "That's what truth sounds like," and he contrasted it with


                                                                          A-3692-15T1
                                       21
defendant's responses, which he likened to "a cat-and-mouse game" that "hardly

. . . sounds like someone who is innocent and who has stated the truth, which we

know he did not . . . ."

      Near the end of closing, the prosecutor summarized:           "Ladies and

gentlemen, this case is about motive, motive, motive. Where that body was

found and the circumstances under which it was found. He lied in his statement

to the police. If he lied, then he must be guilty."

      At its request, the jury heard the full audio statement again in open court

the following day, using the transcript as an aid.

       Defendant raises the following issues on appeal:

             POINT I: BECAUSE INTERROGATORS FAILED
             TO SCRUPULOUSLY HONOR MR. TUNG'S
             UNAMBIGUOUS ASSERTION THAT HE WAS
             "NOT WAIVING THE RIGHT" TO COUNSEL
             DURING QUESTIONING, THE LOWER COURT
             ERRED BY FINDING HIS SUBSEQUENT
             STATEMENT ADMISSIBLE.     U.S. CONST.
             AMENDS. V, XIV.

             POINT II: THE COURT ERRED BY PERMITTING
             THE STATE, OVER THE DEFENDANT'S
             OBJECTION, TO SHARE WITH THE JURY MR.
             TUNG'S    ASSERTIONS      OF  HIS    FOURTH
             AMENDMENT RIGHT TO BE FREE OF
             UNREASONABLE SEARCHES, AND HIS FIFTH
             AMENDMENT RIGHT TO COUNSEL. U.S. CONST.
             AMENDS. IV, V, XIV; N.J. CONST. ART. I, ¶¶ 1, 7,
             9, 10.

                                                                        A-3692-15T1
                                       22
POINT III: THE COURT ERRED BY PERMITTING
THE STATE, OVER THE DEFENDANT'S
OBJECTION, TO ELICIT FROM MR. TUNG'S
INTERROGATOR           IRRELEVANT     AND
PREJUDICIAL EXPRESSIONS OF LAY BELIEF IN
MR. TUNG'S GUILT. U.S. CONST., AMENDS. V,
XIV; N.J. CONST. ART. I, ¶¶ 1, 9, 10.

POINT IV: THE COURT UNDERCUT MR. TUNG'S
DEFENSE BY FAILING TO INSTRUCT THE JURY,
CONSISTENT WITH THE MODEL CHARGES, (1)
THAT THE IDENTITY OF THE PERSON WHO
COMMITTED THE CRIME IS AN ELEMENT OF
THE OFFENSE WHICH THE STATE HAS THE
BURDEN OF PROVING BEYOND A REASONABLE
DOUBT, AND (2) THAT THE DEFENDANT'S
PRESENCE AT THE SCENE OF THE CRIME IS AN
ELEMENT OF OFFENSE WHICH THE STATE HAS
THE BURDEN OF PROVING BEYOND A
REASONABLE DOUBT. U.S. CONST. AMENDS.
IV, V, XIV; N.J. CONST. ART. I ¶¶ 1, 9, 10. (NOT
RAISED BELOW).

POINT V: BECAUSE THE STATE FAILED TO
MEET ITS BURDEN OF PROVING BEYOND A
REASONABLE DOUBT THAT MR. TUNG WAS
THE PERPETRATOR, THIS COURT SHOULD
REVERSE THE DENIAL OF DEFENDANT'S
MOTION FOR A JUDGEMENT OF ACQUITTAL.
ALTERNATIVELY, BECAUSE OF INDIVIDUAL
AND CUMULATIVE ERROR, THIS COURT
SHOULD REMAND FOR A NEW TRIAL.




                                                   A-3692-15T1
                      23
                               V. Miranda Issue

      Defendant argues that the court erred by failing to suppress his statement

because the police did not "scrupulously honor" his "assertion of his right to

counsel during questioning."

      Brazofsky read defendant his Miranda rights and went over the form with

him. Brazofsky explained that, in New Jersey, any time a person's name comes

up in an investigation and they are questioned, that person is advised of his

rights. Brazofsky stated, "You're not under arrest. You could leave any time

you want. We hope that you'll cooperate with us, because the sooner we can

determine whether you are or not involved in this incident . . . the quicker we

get you out of here." To the question "[w]ould you be willing to sit down with

us for a little while and talk with us?" defendant answered, "Yeah. If I find out

what's going on, yeah."

      The following exchange occurred regarding defendant's right to counsel:

            Q: Do you understand that? It basically means right
            now we wanna know if you would talk to us. You have
            the right to say no at any time. You could tell me no
            now. You could tell me no in ten minutes. Okay? Um,
            do you understand what these rights are that I read to
            you?

            A: I read the above statement of my rights, also been
            read aloud to me. I understand what my rights are. I


                                                                        A-3692-15T1
                                      24
am now willing to answer questions without the
presence of an attorney.

Q: Of an attorney.

A: That's like -- that's like giving up the right?

Q: Right.

A: I am not waiving the right.

Q: Well, what we wanna do is we wanna talk to you.

A: Okay.

Q: But if you want an attorney, we can't talk to you.

A: Well, I don't know what you guys wanna talk about,
so, you know . . . .

Q: Well, I'll explain it to you.

A: Okay.

Q: Basically, what this is, if you change your mind in
30 seconds, you don't wanna talk to me anymore and
you wanna get an attorney -

A: It didn't say that.

Q: - you can do it at any time.

A: It didn't say that here, though.

Q: No, it does.

A: Oh.


                                                         A-3692-15T1
                           25
            Q: It says, right now, I am now willing to answer
            questions without the presence of any attorney, but it
            says right here, you may stop answering questions or
            request an attorney at any time.

            A: Oh, okay.

            Q: And we will respect that. Okay?

            A: Okay.

            Q: Um, would you be willing to talk to us, just help us
            (inaudible).

            A: Yes, yes. Yeah, sure.

      The trial judge denied defendant's motion to suppress the statement,

noting, "I think it was prudent and proper to give the Miranda warnings, which

were done."     The judge held that defendant "knowingly and intelligently

waived" his rights. The judge found: "[Defendant] gave a statement willingly.

There was no coercion of any type. He was given food, he was given drink, he

was treated well."

      On appeal, defendant argues that when he stated "I am not waiving the

right," the police were obliged to immediately cease questioning until he had an

opportunity to consult with counsel or, at the least, ask him to clarify what could

be considered "an equivocal request for an attorney."




                                                                          A-3692-15T1
                                       26
      Our Supreme Court has held that even "an equivocal request for an

attorney" cannot be disregarded. State v. Chew, 150 N.J. 30, 63 (1997). In

Chew, the Court held that the defendant's request to his mother to phone his

attorney, while police were escorting him out of his home, was an ambiguous

invocation of the right to counsel that the police should have clarified before

proceeding with the morning interrogation. Id. at 58-59, 63. The Court noted,

however, that the defendant later "requested and was granted permission to call

his attorney" during the interrogation at the police station. Id. at 46.         A

subsequent statement made that evening was admissible because the defendant

had initiated the conversation and given a valid waiver of his rights. Id. at 58-

59, 66.

      In State v. Messino, 378 N.J. Super. 559, 573, 577-78 (App. Div. 2005),

we rejected the defendant's argument that asking a police officer, "Do you think

I need a lawyer?" during a break in interrogation was an ambiguous request for

counsel. The officer told the defendant that he had the right to counsel and that

it "was his call" whether to invoke that right. Id. at 573. We explained:

            In our view, defendant's statement to [the officer] was
            not a request for an attorney. Defendant merely asked
            the officer whether he thought defendant needed a
            lawyer, an inquiry that readily may be distinguished
            from other statements considered to be requests for
            counsel.

                                                                         A-3692-15T1
                                      27
            [Id. at 578.]

      The circumstances in this case are akin to those in Messino. The exchange

between Brazofsky and defendant was an additional explanation that defendant

could stop the interrogation and seek counsel at any time, and it provided

Brazofsky with another opportunity to assure defendant that the choice was his.

Defendant's statement "I am not waiving the right" was squarely within the

context of a discussion with Brazofsky of the nature and scope of defendant 's

rights, not an expression of a present desire for counsel. Brazofsky informed

defendant that he could stop answering questions at any point he chose and seek

counsel, that the Miranda form confirmed this, and that the questioning officers

would respect his request.      After receiving that explanation, defendant

proceeded to sign the form and voluntarily answer questions. When, hours later,

defendant said he wanted to "see what my attorney says" before answering any

more questions, the interrogation ceased.

      We affirm the trial judge's determination that defendant's choice to speak

to the police without counsel present was knowing, intelligent, and voluntary.

                     VI. Defendant's Invocation of Rights

      Defendant contends that his conviction must be reversed because of

repeated references at trial to his statements that he wished to consult with


                                                                        A-3692-15T1
                                      28
counsel and refused to consent to a search of his computer or car. He argues

that the admission of such references improperly encouraged the jury to make

negative inferences against him because of the "invocation of his Fourth and

Fifth Amendment rights." We agree.

                       A. Invocation of Right to Counsel

      Defendant notes that the prosecutor "played the unabridged recording" of

defendant's statement, which included, at the very end, his request for counsel,

and elicited additional live testimony from Brazofsky that the interview stopped

when defendant stated that he would like to call his attorney. Because defendant

did not object, we analyze this issue under the plain error standard. R. 2:10-2.

      Plain error is an error or omission that is "clearly capable of producing an

unjust result . . . ." R. 2:10-2. The possibility of an unjust result must be

"sufficient to raise a reasonable doubt as to whether the error led the jury to a

result it otherwise might not have reached." State v. Melvin, 65 N.J. 1, 18-19

(1974); see also State v. Macon, 57 N.J. 325, 335 (1971) ("No matter how a test

may be stated, the question whether an error is reason for reversal depends

finally upon some degree of possibility that it led to an unjust verdict.").

      Under State v. Feaster, 156 N.J. 1, 75-86 (1998), the trial court should

either have excised these references or provided the jury with a clear limiting


                                                                          A-3692-15T1
                                       29
instruction.   In Feaster, our Supreme Court held that "trial courts should

endeavor to excise any reference to a criminal defendant's invocation of his right

to counsel." Id. at 75.    When "testimony explaining why an interview or

interrogation was terminated" is essential, "a cautionary instruction should be

provided that explains to the jury that people decline to speak with police for

many reasons, emphasizing that a defendant's invocation of his right to counsel

or right to remain silent may not in any way be used to infer guilt." Id. at 76.

      However, a trial court's failure to follow the Feaster stricture of excision

or a cautionary instruction does not necessarily equate to reversible or plain

error. The Feaster Court found the error of failing to excise the reference or

provide a cautionary instruction was harmless due to "the fleeting nature of the

reference" in testimony, the fact that the prosecutor "did not comment on the

matter during summation," and the trial judge's "emphatic instruction" that

defendant's failure to testify could not be held against him, which "impart[ed] to

the jury the respect to be accorded defendant's decision to remain silent." Id. at

77; see also State v. Tilghman, 345 N.J. Super. 571, 576-77 (App. Div. 2001)

(finding that "inviting the jury to infer guilt from the request for an attorney"

was "egregious and inexcusable" and one of several "foul blows" by the

prosecutor that, considered together, required reversal).


                                                                         A-3692-15T1
                                       30
      Here, the trial court neither excised the two references in the record to

defendant invoking his right to counsel to end the interrogation, nor provided a

cautionary instruction following a determination that inclusion of the references

was necessary to avoid juror confusion. Given the longstanding standard of

Feaster and the constitutional dimension of defendant's right to counsel, the trial

court should have addressed this issue regardless of whether defense counsel

objected. Standing alone, these references without a cautionary instruction

might not constitute plain error. Combined with other errors, however, they had

the clear capacity to undermine the verdict.

                        B. Refusal of Consent to Search

      Defendant's audio statement included (1) defendant's response to

Brazofsky that he would like to speak to his lawyer before allowing a computer

search; (2) Brazofsky's subsequent entreaties to allow a computer search to

prove defendant was home; (3) police comments to defendant that an innocent

man would gladly consent to a search of his computer and (4) defendant's refusal

to allow a car search without consulting his lawyer. The jury heard these

exchanges twice, during trial and then again during deliberations. The jury also

heard Brazofsky's testimony with repeated references to his unsuccessful

attempts to obtain defendant's consent to the searches.


                                                                          A-3692-15T1
                                       31
      Defense counsel did not object to the playback, but did object to one of

Brazofsky's live comments, noting that defendant had the right to object to a

search of his computer. The State contends that this "single belated objection"

should not be deemed an objection to all references to defendant's refusal of

consent to search. Even reviewed under the plain error standard, however,

Brazofsky's repeated references to defendant's refusal were improper.

      No published case in New Jersey has addressed whether evidence

regarding a defendant's refusal to consent to a search may be properly admitted

at trial. However, federal and state courts have uniformly held that, because

suspects have a constitutional right to refuse consent to a search, it is improper

to allow a refusal to consent to be used at trial as evidence suggesting guilt or

guilty knowledge. See United States v. Thame, 846 F.2d 200, 206-07 (3d Cir.

1988) (concluding that it was error for the prosecutor to argue in summation that

the defendant's refusal to consent to a full search of his luggage at a train station

was evidence of his guilt, but reversal was not required where there was

considerable other evidence of his guilt); see also United States v. Prescott, 581

F.2d 1343, 1351 (9th Cir. 1978) (reversing the defendant's conviction where the

trial court erroneously allowed evidence from the forcible entry and warrantless

search of her apartment and holding that her refusal to consent to a warrantless


                                                                            A-3692-15T1
                                        32
search was "privileged conduct which [could not] be considered as evidence of

criminal wrongdoing").

      Federal "circuit courts that have directly addressed this question have

unanimously held that a defendant's refusal to consent to a warrantless search

may not be presented as evidence of guilt." United States v. Runyan, 290 F.3d

223, 249 (5th Cir. 2002); accord United States v. Dozal, 173 F.3d 787, 794 (10th

Cir. 1999) (noting that "asking a jury to draw adverse inferences from such a

refusal may be impermissible if the testimony is not admitted as a fair response

to a claim by the defendant or for some other proper purpose"); United States v.

McNatt, 931 F.2d 251, 257-58 (4th Cir. 1991) (holding that evidence of the

defendant's refusal to consent to search was admissible to respond to the

defendant's claim that police planted evidence, not as an inference of guilt).

      Likewise, various state courts have consistently held that evidence of a

defendant's refusal to consent to a search is inadmissible at trial. In a sexual

assault case, the defendant, on the advice of counsel, refused to voluntarily

provide a DNA sample, which was ultimately obtained pursuant to a warrant.

State v. Gauthier, 298 P.3d 126, 129-30 (Wash. Ct. App. 2013) (finding

"manifest constitutional error" where the prosecutor argued in her closing that

the defendant refused to provide a DNA sample because he was guilty). The


                                                                         A-3692-15T1
                                       33
Gauthier court held that "[t]he jury should not be allowed to infer guilt" from a

defendant's refusal to consent to a warrantless search. Id. at 131.

      The Gauthier court also rejected the argument, advanced by the State here,

that "the Fourth and Fifth Amendment rights function differently," so the

concerns in cases regarding the right to silence are inapplicable to a consent to

search analysis. Id. at 131-32 (noting that "exercising a constitutional right is

not admissible as evidence of guilt"); see also Thame, 846 F.2d at 206-07

(finding "little, if any, valid distinction between the privilege against self-

incrimination and the privilege against unreasonable searches and seizures

which is relevant to the propriety of the prosecutor's argument" that defendant's

refusal to consent to a full search was evidence of guilt).

      The analysis of this refusal-to-consent issue by other state courts is not as

in-depth as in Gauthier, but typically the courts view the use of non-consent

evidence as an impermissible burden on rights protected by the Fourth

Amendment of the U.S. Constitution. See Padgett v. State, 590 P.2d 432, 434-

35 (Alaska 1979) (noting that the Fourth Amendment right to refuse consent to

a search "would be effectively destroyed if, when exercised, it could be used as

evidence of guilt"); see also Longshore v. State, 924 A.2d 1129, 1159 (Md.

2007) ("An unfair and impermissible burden would be placed upon the assertion


                                                                          A-3692-15T1
                                       34
of a constitutional right if the State could use a refusal to a warrantless search

against an individual."); Sampson v. State, 122 P.3d 1255, 1260-61 (Nev. 2005)

(holding that it was "constitutional error for a prosecutor to elicit testimony or

comment on a defendant's refusal to consent to a warrantless search to support

an inference of guilt"); Commonwealth v. Tillery, 611 A.2d 1245, 1249 (Pa.

Super. Ct. 1992) (noting that the assertion of a constitutional right cannot be

used to infer the presence of a guilty conscience); Simmons v. State, 419 S.E.2d

225, 226-27 (S.C. 1992) ("[T]he law is clearly established that the state cannot,

through evidence or argument, comment upon an accused's exercise of a

constitutional right.").

      Some state courts have reasoned that the same principles disallowing any

inference of guilt from a defendant's exercise of the right to remain silent under

the Fifth Amendment apply when analyzing a refusal to consent under the Fourth

Amendment. See State v. Palenkas, 933 P.2d 1269, 1279-80 (Ariz. Ct. App.

1996); see also Mackey v. State, 507 S.E.2d 482, 484 (Ga. Ct. App. 1998). Other

courts have held that the admission of evidence of refusal to consent is improper

because its prejudicial impact is far greater than its probative value. See People

v. Eghan, 799 N.E.2d 1026, 1034-36 (Ill. 2003); see also State v. Thomas, 766

N.W.2d 263, 271 (Iowa Ct. App. 2009).


                                                                         A-3692-15T1
                                       35
      Here, the State contends that "the evidence of defendant not giving

consent was admissible," citing to Dozal and McNatt as establishing that

evidence of refusal to consent "is admissible where admitted for a proper

purpose." However, the evidence in Dozal was used "not to impute guilty

knowledge to [the defendant], but for the proper purpose of establishing

dominion and control over the premises where a large part of the cocaine was

found."   Dozal, 173 F.3d at 794.     Similarly, the evidence in McNatt was

admissible because it plainly undercut the defense argument that the police had

planted evidence. McNatt, 931 F.2d at 256.

      No such probative value attaches here to evidence of defendant's refusal

to consent. Not only did Brazofsky plainly suggest during the interrogation that

an innocent man would have been glad to agree to a search and that he could not

understand why defendant would want to consult an attorney before agreeing,

but his live testimony suffered from the same problems. Before the statement

playback began, Brazofsky told the jury he "just reinforced" that a consent

search could "clear [defendant] as a suspect," but that defendant "still declined

to allow us to look at the computer." As part of his commentary during pauses

of the playback, Brazofsky improperly opined that defendant refused a consent




                                                                        A-3692-15T1
                                      36
search of his computer even though, if he was innocent, it "could be beneficial"

to him.

      The question, then, is whether references to defendant's refusal to consent

to a search was plain error. As part of this determination, a reviewing court may

consider whether, absent the evidence admitted in error, there was

overwhelming evidence of the defendant's guilt. See, e.g., State v. Camacho,

218 N.J. 533, 554-55 (2014) (holding that failure to give a no-adverse inference

charge was harmless error because the jury was instructed that the defendant had

no obligation to testify, and the State presented "overwhelming evidence" of

guilt); State v. Sterling, 215 N.J. 65, 105-06 (2013) (holding erroneous joinder

of cases was harmless as to the defendants against whom there was

overwhelming evidence of guilt, but not as to the defendant against whom the

evidence was weaker).

      Here, lacking any direct evidence of defendant's presence in New Jersey

on the night of the murder, the State relied on circumstantial evidence of a strong

motive, a false claim of being home all night except for a trip to buy beer, as

well as the timing of defendant's massive computer wipe.                 In these

circumstances, the repeated suggestion that defendant refused consent because

he knew he was guilty and had something to hide was prejudicial. The sheer


                                                                          A-3692-15T1
                                       37
number of references to defendant's refusal, both in the statement and in

Brazofsky's live testimony, prevents a finding that the references were fleeting

or isolated.

      Moreover, the court did not give a limiting instruction to the jury that it

could not consider defendant's refusal to consent as evidence of guilt. The trial

judge instructed the jury:

               The [S]tate introduced evidence of an audio recorded
               statement . . . . Neither the comments made by the
               detectives nor opinions expressed by the detectives
               constitute evidence and may not be considered by you
               as evidence. It is solely Sui Kam Tung's statement and
               responses to the questions that may be considered.

      This instruction directed the jury to disregard the police comments within

the audio recording, but not to disregard Brazofsky's similar comments during

trial. Further, the instruction that the jury should consider defendant's responses

opened the door to consideration of defendant's repeated refusals to consent as

evidence that defendant had something to hide. The repeated references to

defendant's refusal to consent to both a search of his car and his computer were

"clearly capable of producing an unjust result." R. 2:10-2.

                  VII. Witness Opinion of Defendant's Dishonesty

      Defendant argues that the prosecutor elicited inadmissible testimony from

Brazofsky regarding his belief in defendant's guilt.       Brazofsky's testimony

                                                                          A-3692-15T1
                                        38
conveyed to the jury that Brazofsky could tell defendant was a guilty liar, and

the prosecutor reinforced this impression in closing.

      Defense counsel objected that it was "an opinion of the officer" when

Brazofsky testified that defendant "obviously . . . wasn't being truthful" when

he answered the question as to whether S. had a boyfriend, and the trial court

sustained the objection to that "characterization." On three other occasions, the

trial court sustained objections to Brazofsky's comments about what defendant

was thinking or "realiz[ing]" at the time. The only occasion where the trial court

failed to sustain a defense objection to Brazofsky's characterization of

defendant's answers occurred when Brazofsky gave an opinion that defendant's

answer was "odd." Defense counsel did not object to any other statements by

Brazofsky touching on defendant's guilt or veracity. Although partially raised,

we review this issue under the plain error standard as well. R. 2:10-2.

      Defendant contends that Brazofsky's testimony regarding defendant's

demeanor, emotional state, and veracity should all have been excluded. As to a

defendant's demeanor, fact witnesses are permitted to testify regarding what they

"perceived through one or more of the senses." State v. McLean, 205 N.J. 438,

460 (2011).    For police officers, such testimony routinely consists of "a

description of what the officer did and saw." Ibid. "Testimony of that type


                                                                          A-3692-15T1
                                       39
includes no opinion, lay or expert, and does not convey information about what

the officer 'believed,' 'thought' or 'suspected,' but instead is an ordinary fact-

based recitation by a witness with first-hand knowledge." Ibid. Brazofsky's

descriptions of defendant's slumping forward, slouching, freezing, and staring

at some points while avoiding eye contact at others fall into the category of

permissible first-hand observations.

      A witness may offer lay opinion testimony on an individual's emotional

state if it "(a) is rationally based on the perception of the witness and (b) will

assist in understanding the witness' testimony or in determining a fact in issue."

N.J.R.E. 701. Brazofsky's observations that defendant appeared aggravated at

one point and was "clearly upset" at another were his opinions based on first-

hand perception of defendant's appearance, demeanor, and reactions, which fall

within the lay opinion rule.

      Brazofsky's opinions as to defendant's truthfulness and guilt, however,

were not admissible as either demeanor evidence or lay opinion. In McLean,

205 N.J. at 459, for example, the Court held that, while it was appropriate for a

police officer to testify regarding the actions he observed, it was improper to

allow the officer to opine that those actions were indicative of a narcotics

transaction. Instead, "a jury's determination of criminal guilt or innocence is its


                                                                          A-3692-15T1
                                       40
exclusive responsibility." State v. Odom, 116 N.J. 65, 77 (1989). It is "wholly

improper" for a witness to opine that the defendant is guilty of the crime charged.

Ibid.; see also, e.g., McLean, 205 N.J. at 461 (noting that witnesses may not

"intrude on the province of the jury by offering, in the guise of opinions, views

on the meaning of facts that the jury is fully able to sort out" or "express a view

on the ultimate question of guilt or innocence").

      Our Supreme Court has noted:

            We go to extraordinary lengths in ordinary criminal
            cases to preserve the integrity and neutrality of jury
            deliberations, to avoid inadvertently encouraging a jury
            prematurely to think of a defendant as guilty, to assure
            the complete opportunity of the jury alone to determine
            guilt, to prevent the court or the State from expressing
            an opinion of defendant's guilt, and to require the jury
            to determine under proper charges no matter how
            obvious guilt may be. A failure to abide by and honor
            these strictures fatally weakens the role of the jury,
            depriving a defendant of the right to trial by jury.

            [State v. Frisby, 174 N.J. 583, 594 (2002) (quoting
            State v. Hightower, 120 N.J. 378, 427-28 (1990)
            (Handler, J., concurring in part, and dissenting in part)
            (citations omitted)).]

      Neither should a witness offer an opinion that a defendant's statement is a

lie. Ibid. (noting that "the mere assessment of another witness's credibility is

prohibited"). "[C]redibility is an issue which is peculiarly within the jury's ken

and with respect to which ordinarily jurors require no expert assistance." State

                                                                          A-3692-15T1
                                       41
v. J.Q., 252 N.J. Super. 11, 39 (App. Div. 1991); see also State v. Pasterick, 285

N.J. Super. 607, 620 (App. Div. 1995) (finding plain error where the trial court

allowed testimony of an expert rebuttal witness regarding defendant's

truthfulness, concluding "[t]here is no provision in our legal system for a 'truth-

teller' who is authorized to advise the jury on the basis of ex parte investigations

what the facts are and that the defendant's story is a lie").

      Police testimony concerning a defendant's guilt or veracity is particularly

prejudicial because "[a] jury may be inclined to accord special respect to such a

witness," and where that witness's testimony goes "to the heart of the case,"

deference by the jury could lead it to "ascribe[] almost determinative

significance to [the officer's] opinion." Neno v. Clinton 167 N.J. 573, 586-87

(2001); see also Frisby, 174 N.J. at 595 (noting that "[t]he effect of the police

testimony essentially vouching for" the version of events contrary to defendant

"cannot be overstated").

      Here, Brazofsky's improper testimony covered three areas:              (1) an

unsolicited remark that, by the time he was questioning defendant on March 7,

2011, defendant had been to Cantor's home "[f]our times," meaning the three

visits substantiated by other witnesses and a fourth visit to murder Cantor; (2)




                                                                           A-3692-15T1
                                        42
testimony regarding defendant's silences; and (3) opinion that defendant's

answers were untruthful, "evasive," "vague" and "odd."

        The jury charge, which included a general instruction to disregard the

officers' "comments" during defendant's interrogation, was inadequate to

address the multiplicity of times during the playback when the officers expressly

stated they knew defendant was lying and firmly believed in his guilt. While

the judge sustained an objection to Brazofsky's characterization that "obviously

[defendant] wasn't being truthful," he allowed the admission of other testimony

regarding Brazofsky's personal belief that defendant was a liar.

        Most troubling is that Brazofsky frequently made comments on the

manner in which defendant gave responses, suggesting that Brazofsky's own

experience and specialized training enabled him to determine that defendant was

lying. Brazofsky told the jury: "I'm also assigned to the polygraph unit since

2005.    I'm one of three polygraph examiners for the office.       We conduct

criminal-specific polygraph examinations for local towns, the county

prosecutor's office and state and other agencies."

        The jury heard Brazofsky repeatedly tell defendant that he had truth-

telling skills. During his live testimony, Brazofsky stressed to the jury that,

when asked if evidence would surface showing that defendant went to New


                                                                        A-3692-15T1
                                      43
Jersey, defendant's responses were "vague" but "not denials," while an honest

person would have answered "no, absolutely not, I was home all night, you won't

see me on any camera or anywhere else."

      The overall message from this evidence was that Brazofsky could tell that

defendant was lying about not leaving Manhattan on the night of the murder.

The absence of a video recording of the interrogation exacerbated the problem

presented by Brazofsky's opinion of defendant's veracity. The jury had no other

source to learn how defendant was acting during the interview, causing greater

danger that the jury placed reliance on Brazofsky's truth-telling expertise, rather

than making its own credibility determinations.

      Further, the prosecutor's statements during closing that Brazofsky's

testimony established "what truth sounds like," and defendant "must be guilty"

because he "lied" to the police invited the jury to give weight to Brazofsky's

veracity opinion. Independent video evidence showed that defendant was not

truthful about only leaving his apartment once to buy beer. But the jury's

evaluation of whether his denial of guilt was credible was tainted by Brazofsky's

clearly and repeatedly stated opinion. When combined with other errors, this

deprived defendant of a fair trial. See State v. Jenewicz, 193 N.J. 440, 473-74

(2008).


                                                                          A-3692-15T1
                                       44
                               VIII. Jury Charge

      Because we reverse and remand for further proceedings on other grounds,

we need not discuss the jury charge at length. Defendant argues that the trial

court's failure to include, sua sponte, the model jury charges on identification

and alibi was plain error. We reject this argument.

      The model jury charge on identification that defendant references was not

approved until October 26, 2015, over a month after trial had begun. In addition,

eyewitness identification was not at issue in this case, so many of the concerns

raised in the cases and addressed in the model jury charges do not apply. See

State v. Henderson, 208 N.J. 208, 245 (2011).

      Defendant did not raise an alibi defense. Moreover, in arguing that he was

entitled to an alibi charge, defendant ignores our longstanding Supreme Court

precedent establishing that, while charging the jury as to alibi might be useful,

it is hardly necessary in every case where the defendant claims to have been

elsewhere at the time of the crime. State v. Garvin, 44 N.J. 268, 271-75 (1965);

see also State v. Peetros, 45 N.J. 540, 543-45 (1965) (finding an alibi charge

unnecessary when "[t]he court's charge correctly described the State's burden to

prove guilt beyond a reasonable doubt, requiring an acquittal if a reasonable

doubt remained after a consideration of 'all the evidence' in the case").


                                                                            A-3692-15T1
                                       45
      The charge given correctly advised the jury that the State was obliged to

prove beyond a reasonable doubt that defendant was the perpetrator, includ ing

proving that defendant was in Cantor's home in Teaneck on the night of the

murder.

      Defendant's argument that the court should have granted his motion for a

judgment of acquittal at the conclusion of the State's case is without sufficient

merit to require discussion here. R. 2:11-3(e)(2).

      The admission of evidence concerning defendant's exercise of his right to

counsel and his right to refuse a search was error. The testimony of a detective,

who the jury knew had administered lie detector tests for ten years, that

defendant was not truthful was improper.        The cumulative error deprived

defendant of a fair trial.

      We reverse and remand for further proceedings.         We do not retain

jurisdiction.




                                                                        A-3692-15T1
                                      46